Per Curiam.

The respondent could give no reason for either the failure of his check to clear or the use of the special account funds for other than the payment of same to clients. We conclude, from an examination of the transcript and exhibits, that the findings of the board have a thoroughly sound basis in fact; that respondent used for other purposes at least a substantial part of the funds belonging to his clients; that he issued a check with insufficient funds in his special account which was maintained as his trust account; and that there was an unreasonable delay on his part, after the check was returned as uncollectible, in paying to his clients the moneys due them. We cannot countenance such conduct in the face of this Supreme Court’s Rules for the Government of the Bar, as defined in Section 5 of Gov. R. Y and Canons 1 and 9 of the Code of Professional Responsibility as adopted by this court. It is our finding and judgment that the respondent was guilty of misconduct as alleged, and we confirm the recommendation of the Board of Commissioners on Grievances and Discipline that the respondent, Loren G. Ishler, be indefinitely suspended from the practice of law in Ohio.

Report confirmed and judgment accordingly.

O’Neill, C. J., Herbert, Corrigan, Stern and Celebrezze, JJ., concur.